DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claim 14 as following, A GaN-based semiconductor device, comprising: a substrate; a high-electron-mobility transistor (HEMT), disposed on the substrate; a diode, disposed in the substrate; and a conductor layer, disposed below the substrate, wherein a source of the HEMT is electrically connected to an anode of the diode through the conductor layer, and a gate of the HEMT is electrically connected to a cathode of the diode; an aperture formed in the HEMT and extending through the HEMT to the diode; an insulation layer disposed on the HEMT and extending into the aperture formed in the HEMT to the diode, the insulation layer covering the gate such that the source is insulated from the gat; a conductor formed in the first aperture, the conductor extending from a top surface of the HEMT to the diode disposed in the substrate.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: a band gap of the barrier layer is greater than a band gap of the channel layer; the doped silicon substrate and the doped semiconductor structure have different polarities; and an aperture formed in the barrier layer and channel layer and extending to the doped semiconductor structure disposed in the doped silicon substrate; an insulation layer disposed on the barrier layer and extending into the aperture formed in the barrier layer and covering the barrier layer and the channel layer in the aperture; a source, gate, and drain positioned on the barrier layer, the source and drain extending through the insulation layer and the insulation layer covering the gate contact such that the source and drain are insulated from the gate; a conductor formed in the aperture, the conductor extending from the barrier layer to the doped semiconductor structure disposed in the doped silicon substrate.

The following is the reason for allowance of claim 14, pertinent arts do not alone or in combination disclose: a diode, disposed in the substrate; and a conductor layer, disposed below the substrate, wherein a source of the HEMT is electrically connected to an anode of the diode through the conductor layer, and a gate of the HEMT is electrically connected to a cathode of the diode; an aperture formed in the HEMT and extending through the HEMT to the diode; an insulation layer disposed on the HEMT and extending into the aperture formed in the HEMT to the diode, the insulation layer covering the gate such that the source is insulated from the gat; a conductor formed in the first aperture, the conductor extending from a top surface of the HEMT to the diode disposed in the substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gao et al (US Patent No. 10128228), PadmanaB Han et al (US Pub No. 20160118490), Nishiwaki et al (US Patent No. 8872192), Shirashi (US Patent No. 7838907).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895